Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 ends with a colon “:” not a period “.”.

Claim Rejections - 35 USC § 103
3. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

s 1, 3, 4, 6-9, 12-14, 16-20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halonen et al. US 20060018715 in view of Clarke, Jr. et al. US 4,789,266. Halonen et al. disclose an apparatus (10) for screeding uncured concrete, the apparatus comprising:
A frame assembly (12) having an integral screed head (14).
At least three driven wheels (24, 26), at least one said wheel being “steerable”, via an 
	operator’s handle bar (28).
A leveling assembly (238) having at least one vertically adjustable leveling leg capable 
	of extension and retraction. [0042-0044].
A controller (242) having a processor, a plurality of inputs such as operator controls, 
	sensor data etc. and a plurality of outputs, such as control signals for frame 
	adjustments, screed head orientation, machine speed and direction.  [0006, 0046-0048, 0079-81].  Although Halonen et al. do not explicitly recite the “controller or control system or other control means” includes a memory device, Halonen et al. clearly states “A further aspect of the machine’s control system includes an “auto rake” or “auto raise” controller or control system or other control means that is operable to automatically raise the plow head assembly”.  [0078]. It would have been obvious before the effective filing date of the claimed invention, Halonen et al. teaches or reasonably suggests a control system having a memory device and/or capability.  
Halonen et al. do not disclose all wheels being steerable and height adjustable.
However, Clarke, Jr. et al. teach a self-propelled, concrete paving machine configurable to pave roadways, curbs, gutters, sidewalks and other continuous concrete surfaces.  The concrete paving machine comprising:  

At least three height adjustable legs (12a, 13a, 14a) supported by a respective track or 
wheel (12, 13, 14).  Wherein the height adjustable legs are connected to a 
respective frame portion (11c, 15a, 15) and configurable to independently raise 
or lower said respective frame portion.  Col. 4, ln. 10-Col. 6, ln. 2.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the concrete paving machine of Halonen et al. with the height adjustable and steerable legs taught by Clarke, Jr. et al. in order to improve mobility and paving over irregular surfaces.

With respect to claims 3, 4 Halonen et al. disclose the use of laser leveling eyes (20) [0016].  While both Halonen et al. see [0043-45, 74-76] and Clarke, Jr. et al. (Col. 4, ln. 60-Col. 5, ln. 55. teach the use of hydraulic cylinders for raising the lowering the frame relative to the wheels.  

With respect to claims 6-9 Halonen et al. disclose three driven wheels secured to the frame assembly wherein an opposed pair of wheels are positioned near opposed ends of said frame assembly and wherein a third wheel is positioned proximate a rear of said frame assembly.  A steering handle (28) connected to one of said wheels (26) and configured for steering the machine during pavement and transport.  Wherein adjustment of the frame and/or screed head is responsive to said laser leveling system (20).  The screed head including a plow (18a) and a finishing blade (18b).  [0040-44].

With respect to claims 12-14, 17-20, 22 Halonen et al. disclose an internal combustion engine, electric motors, or hydraulic actuators, as well as an electrical system including a rechargeable battery and charging system.  [0043-0045].
	
5. 	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halonen et al. US 20060018715 in view of Clarke, Jr. et al. US 4,789,266 as applied to claim 1 above, and further in view of Quenzi et al. US 7,121,762.
Halonen et al. in view of Clarke, Jr. et al. disclose a slipform paver having height adjustable leveling legs but do not disclose the use of electrically power actuators. 
However, Quenzi et al. teaches a screeding machine having a plurality of actuators (18).  Said actuators can be electrically or hydraulically powered. Col. 4, lns. 42-47; Col. 10, ln. 62-Col. 11, ln. 17.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the screeding apparatus of Halonen et al. in view of Clarke, Jr. et al. with electric actuators, as taught by Quenzi et al., since hydraulic and electric actuators are art recognized equivalents.
6. 	Claim 5, 10, 11, 15, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halonen et al. US 20060018715 in view of Clarke, Jr. et al. US 4,789,266as applied to claim 1 above, and further in view of Jackson US 2005/0207843.
Halonen et al. in view of Swisher, Jr. et al. disclose a slipform paver having height adjustable leveling legs but do not disclose what the machine is made of. However, Jackson teaches a lightweight self-leveling automatic screed apparatus made of 

aluminum or composite materials.  Wherein leveling actuators (21, 24, 27) are powered by rechargeable batteries (76), a power cord or by a hybrid system.  See Figs. 1, 2; [0060-61, 65, 0079].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the screeding apparatus of Halonen et al. in view of Clarke, Jr. et al. to be electrically powered and made from aluminum or carbon fiber, as taught by Jackson, in order to reduce weight and make the device more maneuverable.  

7. 	Claims 15 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halonen et al. US 20060018715 in view of Clarke, Jr. et al. US 4,789,266 as applied to claims 1, 17 above, and further in view of Braun US 2010/0296868.
Halonen et al. in view of Clarke, Jr. et al. disclose a screeding apparatus having an IC engine, laser receivers and electrically actuated hydraulic leveling cylinders.  But do not disclose the use of battery or hybrid power generation systems.  However, Braun teaches hybrid drive systems for construction machines are known, which include an IC engine, an electric generator/electric motor and at least one battery.  See [0008].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the screeding machine of Halonen et al. in view of Clarke, Jr. et al. with an electric or hybrid/electric power generation system as taught by Braun, in order to save fuel and reduce noise during screeding operations.

Response to Amendment
8. 	Applicant’s amendment, filed 12/23/20021, with respect to the rejection(s) of claim(s) 1, 3-22 under 35 USC 103 have been fully considered and the final rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Halonen et al. in view of Clarke et al.

Response to Arguments
9. 	Applicant’s arguments with respect to claim(s) 1, 3-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be 

obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				1/11/2022